IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALTON D. BROWN,                             : No. 121 MM 2018
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
TOM WOLF, DEPUTY DIALESANDRO,               :
ROBERT GILMORE, KYLE GUTH, B.               :
JORDAN, AJ MORRIS, CAPTAIN                  :
SCHRADER, TRACY SHAWLEY,                    :
LIEUTENANT STICKLES, FARLEY                 :
TOOTHMAN, SERGEANT TROUT, IRMA              :
VIHLIDAL, JOHN WETZEL, SUSAN K.             :
WHITE, SHERRY WISE AND MIKE                 :
ZAREN,                                      :
                                            :
                    Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 11th day of October, 2018, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc and the Application for Leave to Proceed In

Forma Pauperis are DENIED.